
	

113 HR 5580 IH: Accelerating Biomedical Research Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5580
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. DeLauro (for herself and Mr. Higgins) introduced the following bill; which was referred to the Committee on the Budget
		
		A BILL
		To prioritize funding for the National Institutes of Health to discover treatments and cures, to
			 maintain global leadership in medical innovation, and to restore the
			 purchasing power the NIH had after the historic doubling campaign that
			 ended in fiscal year 2003.
	
	
		1.Short titleThis Act may be cited as the Accelerating Biomedical Research Act.
		2.FindingsCongress makes the following findings:
			(1)The National Institutes of Health (referred to in this section as the NIH) is the leading biomedical research entity in the world. It supports researchers in every State as
			 they discover treatments and cures to prevent and reduce human suffering.
			 Thanks in large part to NIH-funded medical research, Americans today are
			 living longer and healthier. Life expectancy in the United States has
			 jumped from 47 years in 1900 to 78 years in 2009, and disability in people
			 over age 65 has dropped dramatically in the past 3 decades.
			(2)Over the past 40 years, NIH-supported research contributed to the discovery of 153 new Food and
			 Drug Administration-approved drugs, vaccines, or new indications for
			 current drugs.
			(3)The application success rate is now at an all-time low. From 1980 to 2003, the last year of the
			 doubling, the grant application success rate ranged between 25 and 35
			 percent. By 2013, the grant success rate had fallen to 16.8 percent.
			(4)Recent Federal funding cuts threaten to diminish United States leadership in the world. The
			 international community has recognized the role biomedical research plays
			 in generating economic growth. England, China, Brazil, South Korea, India,
			 Singapore, Germany, France and Japan are increasing their investment,
			 despite the worldwide recession. Only the United States has decreased its
			 investment, from 0.215 percent of Gross Domestic Product in 2003 (the last
			 year of the doubling) to 0.174 percent in 2013. In 8 years, if current
			 trends continue, China will surpass the United States in total government
			 biomedical research investment.
			(5)NIH is vital to the United States economy. In fiscal year 2012, the NIH extramural program
			 supported around 50,000 competitive research grants and 300,000 scientists
			 and research personnel at more than 2,500 universities, medical schools,
			 and other research institutions across our 50 States.
			(6)Economists have estimated the return on each dollar of investment in NIH to generate anywhere from
			 $1.80 to $3.20 in economic output. The Federal investment of
			 $3,800,000,000 in the Human Genome Project from 1988 to 2003 helped drive
			 $796,000,000,000 in economic output, which is a return of $141 for every
			 $1 invested.
			(7)In 2013, sales of products built around licensed NIH and Food and Drug Administration inventions
			 included 358 licensees reporting a total of $7,000,000,000 in sales.
			(8)The historic doubling of Federal funding for the National Institutes of Health ended in fiscal year
			 2003. Since that time, NIH appropriations have not kept up with biomedical
			 inflation. NIH has lost more than 20 percent of its purchasing power for
			 medical research since 2003.
			(9)If NIH had kept up with biomedical inflation, NIH’s appropriation would have totaled
			 $37,000,000,000 in 2013, instead of the $28,900,000,000 that was actually
			 appropriated, a loss of $8,100,000,000 or 28 percent. To restore funding
			 to the 2003 post-doubling level would require Congress to appropriate
			 $46,500,000,000 in fiscal year 2021, the final year of the Budget Control
			 Act of 2011 (Public Law 112–25).
			(10)High health care costs from a variety of common conditions threaten Federal, State, and local
			 budgets, as well as the budgets of American families. Recent estimates
			 indicate that the economic costs of Alzheimer’s disease is over
			 $200,000,000,000 each year but will rise to over $1,000,000,000,000 by
			 2050 unless a prevention or cure is found. In 2006, economists found that
			 a future 1 percent reduction in mortality rates from cancer would save
			 $500,000,000,000 to current and future Americans. A cure for cancer was
			 estimated to save $50,000,000,000,000 to Americans, more than 3 times the
			 gross domestic product of the United States in 2012. The Centers for
			 Disease Control and Prevention reports that annual costs from undiagnosed
			 diabetes was $245,000,000,000 each year. And a recent study projects that
			 by 2030, nearly 44 percent of the United States population will face some
			 form of cardiovascular disease costing a total of $1,208,000,000,000
			 between 2012 and 2030.
			(11)Budget cap adjustments are how Congress traditionally prioritizes areas of spending that produce
			 economic growth and reduce costs that contribute to the Federal debt.
			3.Cap adjustmentSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901(b)(2)) is amended—
			(1)by redesignating subparagraph (D) as subparagraph (E); and
			(2)by inserting after subparagraph (C), the following:
				
					(D)National Institutes of Health
						(i)In generalIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies
			 amounts for the National Institutes of Health at the Department of Health
			 and Human Services (75–9915–1–1–552), then the adjustments for that fiscal
			 year shall be the amount of additional new budget authority provided in
			 that Act for such programs for that fiscal year, but shall not exceed—
							(I)for fiscal year 2015, $3,000,000,000 in additional new budget authority;
							(II)for fiscal year 2016, $6,300,000,000 in additional new budget authority;
							(III)for fiscal year 2017, $8,100,000,000 in additional new budget authority;
							(IV)for fiscal year 2018, $10,000,000,000 in additional new budget authority;
							(V)for fiscal year 2019, $12,000,000,000 in additional new budget authority;
							(VI)for fiscal year 2020, $14,100,000,000 in additional new budget authority; and
							(VII)for fiscal year 2021, $16,300,000,000 in additional new budget authority.
							(ii)DefinitionsAs used in this subparagraph:
							(I)Additional new budget authorityThe term additional new budget authority means the amount provided for a fiscal year, in excess of $29,926,104,000, in an appropriation Act
			 and specified to support the National Institutes of Health.
							(II)National Institutes of HealthThe term National Institutes of Health means the appropriations accounts that support the various institutes, offices, and centers that
			 make up the National Institutes of Health..
			
